DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Final Rejection is withdrawn and prosecution is reopened.

Claim Status
Claims 1-9 and 11-12 are pending.
Claim 10 were cancelled.
Claims 1-9 and 11-12 have been examined.

Priority
This application is a 371 of PCT/CN2018/082782 04/12/2018, which claims foreign priority CHINA 201710250652.4 filed on 04/17/2017.

Withdrawn Rejection
The rejection of claims 1-7, 9, and 11-12 under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of McBride et al. is withdrawn because Chen et al. in view of McBride et al. do not teach a linker comprising NH-C-(=S)-NH.
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of McBride et al. and further in view of Zhang et al. is withdrawn because Chen et al. in view of McBride et al. do not teach a linker comprising NH-C-(=S)-NH.
New Ground of Objection and Rejection
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 disclosed “glutamic acid that is linked to the NOTA group and the TATE peptide by a PEGm segment and a PEGn segment respectively” at step c, but the final product is claimed as NOTA-PEGn-Glu{PEGm-TATE}-PEGP-RGD at step e, rendering the claim indefinite. It should be NOTA-PEGm-Glu{PEGn-TATE}-PEGP-RGD. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-7, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Eur J Nucl Med Mol Imaging (2009) 36:1483–1494) in view of McBride et al. (US 2016/0045626 Al, previously cited 5/13/2020).

[AltContent: textbox ([img-media_image1.png]  [img-media_image2.png])]
    PNG
    media_image3.png
    213
    545
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    278
    490
    media_image4.png
    Greyscale
Liu et al. teach a dual receptor-targeted tumor imaging conjugate comprising a glutamic acid as a trifunctional linker, two receptor-targeted moieties of RGD and bombesin (BBN), and 1,4,7-triazacyclononanetriacetic acid (NOTA) labeled with 68Ga (p1483, col 1, Abstract) shown as follows (p1487, Fig 1), reading on the limitation of a glutamic acid linked to a cyclic RGD (formula III) and NOTA in claim 1. Liu et al. further teach the use of linkers with different lengths to optimize the bioactivity of the dual-targeted compound (p1493, col 1, para 2).

McBride et al. teach “Methods and compositions for improved labeling of targeting peptides” (Title). McBride et al. teach a targeting moiety can be a bombesin [0018] or ostreotate of SEQ ID NO: 1 (Phe-Cys-Tyr-D-Trp-Lys-Thr-Cys-Thr-OH), same as applicant’s TATE, targeted to somatostatin receptors [0004]. McBride et al. teach the peptide of SEQ ID NO: 1 can be cyclized by disulfide bond formation between two cysteine residues [0009]. Since both a linear bombesin peptide (as taught by Lu p1487, Fig 1) and a cyclic ostreotate (TATE) are a targeting peptide of somatostatin receptors, one of ordinary skill in the art would have an option to select a linear bombesin peptide as taught by Liu et al.  or McBride’s cyclic peptide of SEQ ID NO: 1 (ostreotate/TATE) as an alternative targeting peptide of somatostatin receptors, reading on the TATE cyclic peptide of formula II in claim 1.
With respect to claims 2-3, McBride et al. teach the use of PEG4 as a bi-functional spacer to link a targeting moiety and a functional moiety [0333], consistent with Liu’s teaching for the use of linkers with different lengths to optimize the bioactivity of the dual-targeted compound (p1493, col 1, para 2).
With respect to claims 4-5, McBride et al. teach a bi-functional PEG linker (e.g., Fmoc-NH-(PEG)n-COOH) conjugated to a functional moiety (e.g., a targeting moiety) by chemical synthesis [0334]. Thus, a dual targeting imaging conjugate comprises RGD, ostreotate (TATE cyclic peptide), and NOTA linked by a glutamic acid via a PEG4 bi-functional spacer. The glutamic acid linker residue comprises two carboxylic acid conjugated to RGD or TATE; thus, either RGD or TATE conjugated to the γ-carboxylate of Glu would be regarded as obvious variants reading on the claimed compound as follows.

    PNG
    media_image5.png
    416
    900
    media_image5.png
    Greyscale

With respect to claims 6-7 and 11-12, Liu et al. teach the dual-target radioactive molecular probe is68Ga (p1483, col 1, Abstract).
With respect to claim 9, McBride et al. teach the use of DI water (deionized water) for labeling a triazacyclononane ligand (e.g., a dual receptor-targeted tumor imaging conjugate taught by Liu et al. in view of McBride et al.) in an acetate buffer at pH 4.0 following by heating at 95-105°C [0378, Fig 24]. McBride et al. further suggest the radiolabeling reaction time can be 5 min, 10 min, 15 min or 30 min [0187-0188]. McBride et al. further teach the use of a filter of 0.2 μm to sterilize the compound solution [0340, p30, col I]. McBride et al. further suggest the sterile formulation stored in a container such as a vial [0099]. It would be obvious to filter the dual-target targeted tumor imaging conjugate after completion of the reaction and cooling down the temperature, reading on the limitations of claim 9.
One of ordinary skill in the art would have been replace Lu’s bombesin (BBN) with McBride’s ostreotate as an alternative targeting moiety because McBride et al. teach a targeting moiety of a bombesin [0018] can be replaced by ostreotate of SEQ ID NO: 1 (Phe-Cys-Tyr-D-Trp-Lys-Thr-Cys-Thr-OH) targeted to somatostatin receptors [0004]. The combination would have reasonable expectation of success because both references teach a NOTA-68Ga imaging agent conjugated to a targeting peptide. 

Applicant’s Arguments
one seeking to modify Liu's structure with McBride's teachings would link TATE to NOTA rather than substituting BBN under the references' teachings (Pre-Brief, p5, para 1).
One would not obtain the structure of formula (I) because the resulting compound has TATE linked to γ -carboxylate of Glu, not α-carboxylate group of Glu as required by the structure of formula (I) of claim 4 (Pre-Brief, p5, para 2). 
Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive for the reasons as follows.

    PNG
    media_image4.png
    278
    490
    media_image4.png
    Greyscale
The argument (i) is not persuasive because Liu et al. teach the use of a carboxylic group of a tri-functional linker of glutamic acid for the conjugation of a targeting peptide BBN via a b-functional linker shown as follows (p1487, Fig 1a), not directly linked to NOTA as argued by applicant. Liu et al. further teach the use of linkers with different lengths to optimize the bioactivity of the dual-targeted compound (p1493, col 1, para 2). McBride et al. teach the use of a bi-functional PEG linker (e.g., Fmoc-NH-(PEG)n-COOH) conjugated to a functional moiety (e.g., a targeting moiety) by chemical synthesis [0334]. Thus, one of ordinary skill in the art would link TATE to a carboxylic acid of the trifunctional glutamic acid via a PEG linker as taught by Liu et al. in 
The argument (ii) is not persuasive for the reason as follows. Liu et al. show the use of glutamic acid as a tri-functional linker to link the two targeting peptides RGD and BBN (an analog of TATE) together via amide bonds. Either a targeting peptide of RGD or BBN/TATE conjugated to the γ-carboxylate of the glutamic acid linker does not affect the function of a dual-targeted imaging agent as taught by Liu et al. in view of McBride et al. Thus, this instant compound formula (I) is prima facie obvious to the compound taught by Liu et al. in view of McBride et al. 
For at least the reasons above, the arguments are not persuasive.


    PNG
    media_image6.png
    662
    730
    media_image6.png
    Greyscale
2.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of McBride et al. and Chen et al. as applied to claims 1-7, 9, 11-12, and further in view of Zhang et al. (PNAS 2013; l10(17):6657-6662, previously cited 5/13/2020).
Claim 8 is drawn to a method of preparing the targeting polypeptide compound of claim 1

    PNG
    media_image7.png
    140
    567
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    189
    301
    media_image8.png
    Greyscale
McBride et al. teach solid phase peptide synthesis using amino acids protected by a group are well known in the art [0055], such as the use of Fmoc-Glu(OtBu)-OH as a source of glutamic acid for solid phase peptide synthesis taught by Zhang et al. (supporting information, p1, col 1, Solid-Phase Peptide Synthesis According to Fmoc Strategy). Chen et al. teach a targeting peptide can be linked to a PEG moiety to form a PEG-targeting peptide moiety as follows [Fig 3-l A, 0342]. Thus, one of ordinary skill in the art would have been taught and/or suggested to link the PEG spacer to RGD and TATE targeting peptides to as taught by McBride et al. and Chen et al. Chen et al. further suggest a protected glutamic acid (e.g., Fmoc-Glu(OtBu)-OH suggested by Zhang et al.) was prepared for the targeting compound synthesis and the molar ratio of the protected Glu to a substrate (functionalized PEG- cyclic RGD or PEG-TATE) as 0.01: 0.03 [0225] shown as follows, reading on 1:3, at step (a).
Zhang et al. teach that peptides were synthesized under standard Fmoc/t-Bu protocols. The deblock mixture was a mixture of 20/80 (vol/vol) of piperidine/DMF (Zhang et al. supporting information, p1, col 1, Solid-Phase Peptide Synthesis According to Fmoc Strategy). Thus, one of ordinary skill in the art would deprotect Fmoc of Glu-PEGn-TATE, reading on step (b). Similarly, it would have been obvious to use NOTA-PEGm-NHS under DIPEA as suggested by Chen et al. [0342, Fig 3-1] for conjugation to the deprotected Glu-PEGn-TATE intermediate from step (b), satisfying step (c). 

Chen et al. suggest a targeting peptide react to a functionalized moiety in the presence of DMSO and DIPEA [0153]. Thus, one of ordinary skill in the art would react NOTA-PEGmGlu(PEGn-TATE) with PEGp-RGD under DMSO and DIPEA conditions to generate NOTAPEGm-Glu{PEGn-TATE}-PEGp-RGD, satisfying step (e).
One of ordinary skill in the art would have been taught to combine the teachings (Liu et al. in view of McBride et al. and Chen et al.) with Zhang’s Fmoc and Boc protected glutamic acid for solid phase peptide synthesis because Zhang et al. teach the use of Fmoc and Boc protected glutamic acid for solid phase peptide synthesis. The combination would have reasonable expectation of success because the references teach the use of a protected glutamic acid residue for a solid phase peptide synthesis.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
24-February-2021
/Soren Harward/Primary Examiner, Art Unit 1631